Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Response to Amendment
This corrected notice of allowance is issued to fix a typographical error in Claim 21.
The present Office Action is in response to the Request for Continued Examination dated 12 February 2021.
By Examiner’s Amendment, Claims 1, 5, 21, 22, 23 are amended; Claims 4, 25, and 26 are cancelled.
Claims 1, 3, 5, 6, 8-10, 12-15, 17-19, and 21-23 are allowed.

Request for Continued Examination
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 12 February 2021 has been entered.
	


Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.
The Application has been amended as follows:
Claim 1.  A method for dosing a drug to a patient comprising:
performing a first administering of the drug to the patient according to a titration dosing schedule obtained from a database, the titration dosing schedule being specific to a subcohort of a cohort of patients to which the patient is assigned and based on observations of previous patient responses to the drug, wherein
the patient is assigned to the subcohort of the cohort based at least on a match between one of race or ethnicity of 
the performing the first administering of the drug includes administration of the drug as a bolus and, subsequently, at an initial infusion rate that is constant;
monitoring the patient during the performing the first administering to determine when a desired clinical endpoint is reached, wherein the desired clinical endpoint is sedation, visible airway collapse, airway obstruction, or loss of genioglossus tone;
determining an effect-site concentration once the desired clinical endpoint is reached by estimating a drug level determined according to hybrid pharmacokinetic/pharmacodynamic modeling based on an amount of administered drug when the desired clinical endpoint was reached and a pharmacokinetic model for the subcohort;
formulating a maintenance dosing schedule at a secondary infusion rate to maintain the determined effect-site concentration, the secondary infusion rate being constant;
performing, responsive to determining the desired clinical endpoint is reached, a second administering of the drug to the patient the maintenance dosing schedule
collecting patient data during the second administering and updating the subcohort to include the collected patient data;
updating the pharmacokinetic model for the subcohort using the collected patient data by minimizing a difference between a probability density function for the updated subcohort and the cohort; and
updating the titration dosing schedule to incorporate data from the monitoring of the patient, wherein
the drug is administered using a pump or other drug delivery device, and
the hybrid pharmacokinetic/pharmacodynamic modeling is without a physical connection to the pump or other drug delivery device associated with the first 

	Claim 2. 

Claim 3.  The method of claim 1, wherein the drug is an anesthetic or sedative.

Claim 4. 

Claim 5.  The method of claim 1, wherein the patient is further assigned to the subcohort of the cohort based at least on a match between one of and genderand the patients of the subcohort

Claim 6.  The method of claim 1, wherein the titration dosing schedule comprises proceeding from a lowest level of the drug at which any previous patient ever responded as stored in the database, to a predetermined highest level of the drug ever required to reach the desired clinical endpoint, over a defined interval of time.  

Claim 7. 

Claim 8.  The method of claim 1, wherein the monitoring is performed by a clinician.  

Claim 9.  The method of claim 1, wherein the monitoring is performed using an automated monitor.

Claim 10.  The method of claim 1, further comprising
using a user interface to record when the desired clinical endpoint is reached. 

Claim 11. 

Claim 12.  The method of claim 10, wherein the user interface is configured to
directly transmit the titration dosing scheduled and the maintenance dosing schedule to a controller configured to control administration of the drug during the first administering or the second administering. 

Claim 13.  The method of claim 10, wherein the database is stored on a server configured to communicate with the user interface via a network.



Claim 15.  The method of claim 13, wherein the server is configured to be in further communication with additional user interfaces associated with other users.

Claim 16. 

Claim 17.  The method of claim 1, wherein the pump or other drug delivery device is configured to be manually controlled by a user.

Claim 18.  The method of claim 1, wherein the pump or other drug delivery device is configured to be automatically controlled by a processor configured to receive the titration dosing schedule and the maintenance dosing schedule.

Claim 19.  The method of claim 1, wherein the method is performed during a medical procedure on the patient.

Claim 20. 


processing circuitry configured to:
perform a first administration of the drug to the patient according to a titration dosing schedule obtained from a database, the titration dosing schedule being specific to a subcohort of a cohort of patients to which the patient is assigned  and based on observations of previous patient responses to the drug, wherein
the patient is assigned to the subcohort of the cohort based at least on a match between one of race or ethnicity of 
the administration 
monitor the patient during the performing the first administration of the drug to determine when a desired clinical endpoint is reached, wherein the desired clinical endpoint is sedation, visible airway collapse, airway obstruction, or loss genioglossus tissue,
determine an effect-site concentration once the desired clinical endpoint is reached by estimating a drug level determined according to hybrid pharmacokinetic/pharmacodynamic modeling based on an amount of administered drug when the desired clinical endpoint was reached and a pharmacokinetic model for the subcohort,
formulate a maintenance dosing schedule at a secondary infusion rate to maintain the determined effect-site concentration, the secondary infusion rate being constant,
perform, responsive to the determination that the desired clinical endpoint is reached, a second administration of the drug to the patient the maintenance dosing schedule
collect patient data during the second administration and update the subcohort to include the collected patient data,
update the pharmacokinetic model for the cohort using the collected patient data by minimizing a difference between a probability density function for the updated subcohort and the cohort, and
update the titration dosing schedule to incorporate patient data from the monitoring, wherein
the drug is administered using a pump or other drug delivery device, and
the hybrid pharmacokinetic/pharmacodynamic modeling is without a physical connection to the pump or other drug delivery device associated with the first 

	Claim 22.  A nontransitory computer-readable storage medium having computer executable instructions stored thereon, which when executed by a processor, causes the processor to perform a method for dosing a drug to a patient, comprising:  
performing a first administering of the drug to the patient according to a titration dosing schedule obtained from a database, the titration dosing schedule being specific to a subcohort of a cohort of patients to which the patient is assigned and based on observations of previous patient responses to the drug, wherein
the patient is assigned to the subcohort of the cohort based at least on a match between one of race or ethnicity of 
the performing the first administering of the drug includes administration of the drug as a bolus and, subsequently, at an initial infusion rate that is constant;
monitoring the patient during the performing the first administering to determine when a desired clinical endpoint is reached, wherein the desired clinical endpoint is sedation, visible airway collapse, airway obstruction, or loss genioglossus tissue;
determining an effect-site concentration once the desired clinical endpoint is reached by estimating a drug level determined according to hybrid pharmacokinetic/pharmacodynamic modeling based on an amount of administered drug when the desired clinical endpoint was reached and a pharmacokinetic model for the subcohort;
formulating a maintenance dosing schedule at a secondary infusion rate to maintain the determined effect-site concentration, the secondary infusion rate being constant;
performing, responsive to determining the desired clinical endpoint is reached, a second administering of the drug to the patient the maintenance dosing schedule
collecting patient data during the second administering and updating the subcohort to include the collected patient data;
updating the pharmacokinetic model for the subcohort using the collected patient data by minimizing a difference between a probability density function for the updated subcohort and the cohort; and
updating the titration dosing schedule to incorporate data from the monitoring of the patient, wherein 
the drug is administered using a pump or other drug delivery device, and
the hybrid pharmacokinetic/pharmacodynamic modeling is without a physical connection to the pump or other drug delivery device associated with the first 
	
Claim 23.  A method for determining a dosing of a drug to a new patient, comprising:  
obtaining observations of at least one previous patient response to the drug generated by administering the drug to the at least one previous patient according to a titration dosing schedule obtained from a database, the titration dosing schedule being specific to a subcohort of a cohort of patients, wherein 
the at least one previous patient and the new patient are assigned to the subcohort based at least on , a match between one of age, weight, gender, race, or ethnicity of the patient and the at least one previous patient of the subcohort;
updating the titration dosing schedule to incorporate data from the observations of the at least one previous patient response to the drug, the updating including calculating, by processing circuitry, an update to the titration schedule for the new patient,
performing a first administering of drug to the new patient according to the updated titration dosing schedule, wherein the performing the first administering of the drug includes administration of the drug as a bolus, and, subsequently, at an initial infusion rate;
, wherein the desired clinical endpoint is sedation, visible airway collapse, airway obstruction, or loss of genioglossus tissue; [[and]]
determining an effect-site concentration once the desired clinical endpoint is reached by estimating a drug level determined according to hybrid pharmacokinetic/pharmacodynamic modeling based on an amount of administered drug when the desired clinical endpoint was reached and a pharmacokinetic model for the subcohort;
formulating a maintenance dosing schedule at a secondary infusion rate to maintain the determined effect-site concentration, the secondary infusion rate being constant;
performing, responsive to determining the desired clinical endpoint is reached, a second administering of the drug to the new patient the maintenance dosing schedule
the drug is administered using a pump or other drug delivery device, and


	Claim 24. 

Claim 25. 

Claim 26. 

Reasons for Allowance
The following as an Examiner’s statement of reasons for allowance: The cited prior art of record fails to expressly teach or suggest, either alone or in combination, the features found within the independent claim.  In particular, the cited prior art of record fails to expressly teach or suggest the combination of: Performing an administration of a drug according to a titration dosing schedule specific to a subcohort of patients to which the patient belongs, where the patient belongs to the subcohort based on at least a match between a race or ethnicity of the patient and the subcohort. Determining an effect-site concentration when the patient reaches a clinical endpoint evidenced by one of sedation, visible airway collapse, airway obstruction, or loss of genioglossus tone. The effect-site concentration is determined according to hybrid pharmacokinetic/pharmacodynamic modeling based on an amount of 
The claimed invention is subject matter eligible because the actual administration of the drug removes the invention from being directed to either an abstract idea under prong 2A1.
The most remarkable prior art of record is as follows:
Struys et al.: WIPO Publication No. WO2005072792;
Loew-Baselli et al.: U.S. Pre-Grant Patent Publication No. 2014/0379629;
Mandel et al.: The Variability of Response to Propofol Is Reduced When a Clinical Observation Is Incorporated in the Control: A Simulation Study
Berry: U.S. Pre-Grant Patent Publication No. 2015/0127372;
Any comments considered necessary by the applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should 

Conclusion
Additional prior art made of record is noted in the previously-issued PTO 892 and include:
Bouillon et al. (U.S. Pre-Grant Patent Publication No. 2010/0212666) which discloses a system for controlling administration of a respiratory depressant drug or mixture of drugs to a spontaneously breathing patient.
Friedlander et al. (U.S. Pre-Grant Patent Publication No. 2006/0149705) which discloses a system for relating patient facts in a database including blood test information.
Gibiansky et al. (U.S. Pre-Grant Patent Publication No. 2009/0221532) which discloses dosing a patient with propofol based on weight and age-based factors.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON S TIEDEMAN whose telephone number is (571)272-4594.  The examiner can normally be reached on 7:00am-4:00pm, off alternate Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JASON S TIEDEMAN/Primary Examiner, Art Unit 3626